Citation Nr: 1621005	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2011, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

In September 2015, the Board remanded the issues of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair and entitlement to an initial compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a December 2015 statement, the Veteran expressed his intent to withdraw the issue of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair.  Accordingly, this matter is no longer before the Board.

The remaining claim has returned to the Board for the purpose of appellate disposition.  

In an April 2016 Informal Hearing Presentation, the Veteran's representative waived initial AOJ consideration of evidence of received since the most recent readjudication of the claim, which includes VA examination reports unrelated to the remaining claim on appeal and VA treatment records.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping is manifested by episodic muscle cramping, spasm, and pain consistent with no more than slight muscle injury.


CONCLUSION OF LAW

The criteria for an initial, compensation rating for service-connected 12th thoracic nerve entrapment and muscle cramping have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code 5213 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also provided with a VA examination in 2012.  The VA examination report was based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and accordingly the Board finds it adequate for adjudication purposes.  There is no credibly lay or medical evidence suggesting a material increase in severity of disability since the 2012 VA examination and, as such, additional examination is not warranted.

The Veteran also presented testimony at a Board hearing in March 2011.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence.  Any potential deficiencies in the conduct of the hearing were cured with further Board development.  Overall, the actions of the undersigned supplement the VCAA duties and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

Moreover, the Veteran was provided notice of the opportunity to submit any evidence or information pertaining to his claim for increased initial rating, and the claim was readjudicated in December 2015, in compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal herein decided is thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping is rated as noncompensably disabling pursuant to the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5319.  

A noncompensable rating is warranted for slight impairment of Muscle Group XIX.  A 10 percent rating is available under Diagnostic Code 5319 for impairment of Muscle Group XIX that is "moderate."  A 30 percent rating is warranted where the disability is moderately severe, while a 40 percent rating is warranted for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319.

According to Diagnostic Code 5319, Muscle Group XIX involves support and compression of the abdominal wall and lower thorax; flexion and lateral motions of the spine; synergists in strong downward movements of the arm and muscles of the abdominal wall including the rectus abdominis, external oblique, internal oblique, transveralis, and quadratus lumborum.  

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding. It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

During the Veteran's March 2011 Board hearing, he testified that the muscles below the scar cramped up sometimes and became painful.  He noted that these had gotten worse since he started dialysis.  The cramps were not precipitated by any particular movement and sometimes came on their own. 

On VA examination in November 2012, the Veteran reported that he had chronic cholecystitis with cholelithiasis and obstruction/impacted stone and underwent surgery in March 1976 for removal of the gallbladder and stone.  Post-operatively, he developed a surgical infection and the incision had to heal by secondary intention.  At the same time, he had an incidental appendectomy through the same incision.  After this healed, he had a disfiguring scar and hernia with pain in the area of the surgery.  In May 1977, he was diagnosed with 12th thoracic nerve entrapment, and in 1977 he had a scar revision.  In March 1978, he was diagnosed with "neuroma-responded to xylocaine."

Since the surgery, the Veteran reported continued problems with pain at the incision site.  He described an occasional muscle cramp in the right upper quadrant area of the anterior/lateral abdomen.  This was likely to be precipitated by stretching or twisting of his trunk to the right.  He was quite uncomfortable for a couple of minutes, and then it passed. These episodes occurred approximately twice per week.  He worked for many years with these episodes, both in and out of the Navy.  The examiner also noted that the Veteran was also diagnosed with multiple myeloma several years ago when he went into kidney failure and now was on long-term dialysis.  The Veteran reported that the pain pattern was about the same in severity and occurrence, but it seemed easier to trigger an episode now.  He occasionally used Lortab for relief, but not typically for the pain in his side.

The examiner noted pain at the upper medial end of the incisional scar if touched or palpated, but the spasm pain was more in the area of the right upper quadrant/lower thoracic wall.  The scar was tender to palpation medially, midline, although there was no objective evidence of discomfort when touched.  The Veteran was not able to precipitate his muscle spasm symptoms. The underlying scar tissue was easily palpated, and there was no indication of tissue loss.  There was no evidence of hernia in the incision site and the scar was intact.  

The examiner expressed his symptoms that it was at least as likely as not that the military-acquired surgical scar was causing the Veteran's symptoms and cramping.  He noted that it would be expected that he would have residuals from such an involved process, infection, and surgery and probably did involve nerve entrapment in the scar tissue.  However, he noted that it would be quite unusual for the symptoms to worsen 30-plus years later.  The history of having muscle spasms seemed unchanged over the years, and included years when he was active and productive and well able to tolerate the problem.  The examiner expressed his opinion that the Veteran's present illnesses-multiple myeloma and dialysis-were more likely than not limiting his activity and function rather than his stable, unchanged, intact scar.  There was no evidence that the scars kept him from being any more or less functional now than he had been for the last 30 years.

VA treatment records do not reflect any related complaints to nerve entrapment.  The Veteran generally denied muscle spasm, cramps or pain, though he did endorse general aches after dialysis.  Private and VA treatment records associated with the claims file otherwise reveal no other complaints or treatment related to thoracic nerve entrapment or abdominal muscle cramping.

In sum, the Veteran's cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping has been manifested by episodic symptoms of pain, spasm, and cramping.

However, the Veteran has not been shown to have symptoms analogous to a moderate disability of Muscle Group XIX.  38 C.F.R. §§ 4.56(d)(3), 4.73, Diagnostic Code 5213.  As noted above, moderate muscle injury requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  However, examination of the area revealed no indication of tissue loss or loss of strength and function.  The examiner attributed any additional loss in function to myeloma and dialysis and not the scarring and resulting nerve entrapment.  The Veteran's occasional muscle cramping, without other findings, is consistent with a slight muscle injury warranting a noncompensable rating.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's 12th thoracic nerve entrapment and muscle cramping is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board notes that the Veteran has already been granted service connection for scarring associated with the cholecystectomy, appendectomy, and incisional hernia repair, and the 20 percent disability rating assigned contemplates and pain or instability associated with this scarring.  To the extent that he contends that dialysis or myeloma has increased such symptoms, he is also already service-connected for renal disease.  

Finally, the Board has also considered the Veteran's statements regarding the severity of abdominal muscle cramping symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that a compensable rating is warranted at this time.  The testimony was non-specific and failed to establish a greater degree of functional impairment.  Here, the medical findings (as provided in the VA examination report) directly address the criteria under which the Veteran's disability is evaluated.  Overall, the Board finds the medical evidence to be far more probative of the degree of muscle impairment than the Veteran's lay statements, even if sworn.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  As discussed above, the Veteran has been assigned compensation for the scarring characteristics.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 100 percent evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, an initial, compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping is not warranted.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an initial, compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


